Concurring Opinion.
Egan, J.
I concur in the decree in this case, but prefer to put my concurrence -upon the ground that the property leased was not in a condition, nor put in a condition within a reasonable time, to servo the uses for which it was leased; that the lessor was in fault in this respect, and the lessees had, therefore, and under, the law, the right to withdraw from the contract and to refuse to sign the written lease and notes for the lease price, and did so refuse, and returned the lease and notes to the plaintiff unsigned within a very short time, so soon as they discovered the defects in the roof and other parts of the building; and at the same time informed the lessor that they would not take the leased premises under the terms and for the time of the original contract; but, being in the building with their stock of goods, and the business season being upon them, they would be compelled to keep the property for the remainder of the season; and the plaintiff thereupon acquiesced in their refusal to sign the lease and notes for three years and received monthly rent from them without requiring them to sign the lease or notes, or to agree to a lease for any other or longer time than that for which they said they would take it, thus in effect and law abrogating the old and substituting a new contract.